                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 CIRCLE CITY BROADCASTING, LLC and }
 NATIONAL ASSOCIATION OF BLACK }
 OWNED BROADCASTERS,               }
                                   }
       Plaintiffs,                 }
                                   } Case No. 1:20-cv-00750-TWP-TAB
           v.                      }
                                   }
 DISH NETWORK LLC,                 }
                                   }
       Defendant.                  }

              ORDER GRANTING JOINT MOTION AND ESTABLISHING
                    AMENDED MANAGEMENT DEADLINES

       This matter came before the Court on the parties’ Joint Motion for 90-Day Extension of Case

Management Deadlines. The Joint Motion seeks to extend all future deadlines by 90 days. The Court,

having reviewed the Joint Motion and being duly advised, hereby GRANTS the Joint Motion.

       THE COURT FINDS that the current case management deadlines shall be amended by 90

days as outlined below:

          Description of Deadline                   Existing Case             New Case
                                                 Management Deadline         Management
                                                                               Deadline
 Deadline to disclosure expert testimony if      December 9, 2020         March 9, 2021
 party intends to use for summary judgment
 purposes
 If expert disclosures are served per above,     December 16, 2020        March 16, 2021
 then parties shall conference within 7 days
 and stipulate to a date for responsive
 disclosures if any
 Non-expert witness discovery and liability      January 8, 2021          April 8, 2021
 discovery deadline
 FRCP 11(b) statement of claims or defenses      January 15, 2021         April 15, 2021
 due
 Plaintiff’s FRCP 26(a)(2) Disclosure Deadline   March 9, 2021            June 7, 2021
 Dispositive motions due                         March 9, 2021            June 7, 2021
 Defendant’s FRCP 26(a)(2) Disclosure            April 9, 2021            July 8, 2021
 Deadline
          Description of Deadline                    Existing Case               New Case
                                                  Management Deadline           Management
                                                                                 Deadline
 Deadline for any party who wishes to limit or    May 7, 2021                August 5, 2021
 preclude expert testimony at trial to file
 objections
 Parties to file and serve final witness and      May 7, 2021                August 5, 2021
 exhibit lists
 Expert witness discovery and damages             June 9, 2021               September 7, 2021
 discovery
 All remaining discovery to be completed          July 9, 2021               October 7, 2021



       IT IS SO ORDERED.



________________________                         __________________________________________
DATE                                             JUDGE, UNITED STATES DISTRICT COURT,
                                                 SOUTHERN DISTRICT OF INDIANA


Service will be made electronically on all ECF-registered counsel of record via email generated by the
Court’s ECF system.




                                                   2
